Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
Claims 1-20 have been examined in this application. This communication is the first action on the merits.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
                The claimed invention recites the abstract concept of a commercial interaction – i.e. advertising/marketing activities or behaviors, business/sales activities, which has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: receiving identifying information for a website visitor/requesting further identifying information based on the received identifying information/when further identifying information is received from the second automated service, providing a query for an account that matches the further identifying information/when a positive response to the query indicating a match is received, causing a notification to be generated that 
This judicial exception is not integrated into a practical application.  Claim 1 includes the additional elements of a first automated service/second automated service/customer data storage system, which represent generic computing elements. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because as noted above, the first automated service/second automated service/customer data storage system represent generic computing elements that perform the respective claimed limitations; they are recited at a high level of generality. Generic computers do not amount to significantly more than the abstract idea. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  
Independent claims 11, 20 are directed towards a system and computer-readable medium, comprise similar limitations to those of Claim 1, and recite the same abstract idea as Claim 1.  The claims 
 Remaining dependent claims 2-10, 12-19 further recite the abstract idea of a mental concept – i.e. mental process that can be performed in the human mind or using pen/paper, including an observation/judgment/evaluation, which has been identified as an abstract idea by the 2019 PEG: determining if the viewing activities correspond to a predetermined criteria threshold/when the viewing activities do not correspond to predetermined criteria threshold, foregoing requesting the further identifying information/when the viewing activities do correspond to the predetermined criteria threshold, requesting the further identifying information/the indicated user corresponds to a user having the strongest perceived relationship with the entity based on a tracked communication history between the indicated user and the entity. These claimed limitations, under their broadest reasonable interpretation, cover performance in the mind (including using pen/paper) but for the recitation of generic computing elements, and thus are still in the mental process category. The claims further include the additional limitations of a website visitor listening module/entity name mapping service/client network, and using fire walls. The listening module/client network/name mapping service represent generic computing elements; they do not, alone or in combination with the additional elements, integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself. Utilizing fire walls within a computing environment represents insignificant extra-solution activity – i.e. at the effective filing date of the invention, using a firewall within a computing environment represents a well-known and commonly used process, as known to one of ordinary skill in the art. The claims further narrow the abstract ideas of the independent claims. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention Claims 8, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 8, 17 include the limitation “for the individual contact”, which is unclear, therefore rendering the metes and bounds of the claims unclear and indefinite- i.e. it is unclear to which of the earlier-referenced “individual contact” the claimed limitation refers to. Appropriate correction is required.
Claims 9, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention Claims 9, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 9, 18 include the limitation “individual contact”, which is unclear, therefore rendering the metes and bounds of the claims 
Claims 10, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention Claims 10, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 10, 19 include the limitation “individual contact”, which is unclear, therefore rendering the metes and bounds of the claims unclear and indefinite- i.e. it is unclear to which of the earlier-referenced “individual contact” the claimed limitation refers to. Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, 8, 11-12, 17, 20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Morio et al. (20100121684).
	As per Claims 1, 11, 20, Morio discloses a method, system and computer-readable medium comprising:

	requesting, from a second automated service, further identifying information based on the received identifying information;   (at least para 33 – ‘a multi-stage matching algorithm is used to augment each reverse-mapped company name with firmagraphic information’)
	when further identifying information is received from the second automated service, providing a query to a customer data storage system for an account that matches the further identifying information;  (at least para 33 – ‘a client user can then sort, filter and prune through the full list of visiting companies to identify a target set that matches their needs and provide that list to the data services platform as a target list’)
	when a positive response to the query indicating a match is received from the customer data storage system, causing a notification to be generated that includes information included in the positive response.   (at least para 35-36 and fig 10-12 and associated text. Morio’s concept of providing query results is construed as “a positive response to the query”.)
	As per Claims 2, 12, Morio discloses:
	the identifying information for the website visitor is an IP address, and the further identifying information includes an entity name associated with the IP address.  (at least para 33: ‘This application 135 employs reverse-IP address lookup technology to identify, from an IP address of a client website visitor, the name of the company to which the IP address belongs.’)
	As per Claim 6, Morio discloses:
	the positive response includes information indicating an ongoing opportunity with an entity associated with the website visit, the method comprising including an identification of the ongoing opportunity in the notification.   (at least para 8: ‘selectively identify and target marketing activities to the set of companies from which web visitors are originating’, para 9 -10)
As per Claims 8, 17, Morio discloses:
	at least one of the identifying information and the further identifying information includes an identifier for an individual contact, wherein the query to the customer data storage system also includes a query for an individual contact that matches the identifier for the individual contact.  (at least para 36: ‘contacts match a target company and a role criteria’, para 37 – ‘correlate and provision existing contacts that directly match…to a desired role as determined’, para 61 – ‘contacts that match the client’s target role description’)

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 9-10, 14-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable in view of Morio et al. (20100121684) in further view of Jain et al. (20150205842).
	As per Claims 4, 14,  Morio teaches a positive response and providing a notification (as noted above), but fails to teach the remaining claimed limitation. However, Jain teaches:
	the positive response includes information indicating an individual user having a preexisting relationship with the entity associated with the website visit, the method comprising automatically providing the notification through an electronic medium to the indicated user.  (maintaining user visits 
It would have been obvious for someone skilled in the art at the time of the filing to modify Morio’s feature of a positive response and providing a notification, with Jain’s feature of the positive response includes information indicating an individual user having a preexisting relationship with the entity associated with the website visit, the method comprising automatically providing the notification through an electronic medium to the indicated user, in order to identify contextually-relevant contacts based on contextual information related to a user – Jain, para 16.
	As per Claims 5, 15,  Morio in view of Jain teach:
	the indicated user corresponds to a user having the strongest perceived relationship with the entity based on a tracked communication history between the indicated user and the entity.  (Jain: at least para 17 – relationship strength and relationship scores, para 21-22)
	As per Claim 16, Morio in view of Jain teach:
	the positive response includes information indicating an ongoing opportunity with an entity associated with the website visit, the method comprising including an identification of the ongoing opportunity in the notification.   (Morio: at least para 8: ‘selectively identify and target marketing activities to the set of companies from which web visitors are originating’, para 9 -10)
As per Claims 9, 18,  Morio teaches a positive response and providing a notification (as noted above), but fails to teach the remaining claimed limitation. However, Jain teaches:
the positive response to the query also includes an identification of a user who has an existing relationship with individual contact. 	 (maintaining user visits to a social network web site – at least para 2, and the remaining claimed limitations – at least para 16 – identified relationship, para 17 – ‘strength of the identified relationship’)

As per Claims 10, 19,  Morio in view of Jain teach:
	the positive response to the query also includes an indication of a relationship strength between the identified user and the individual contact that is based on a tracked communication history between the identified user and the individual contact.  (Jain: at least para 17 – relationship strength and relationship scores, para 21-22)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable in view of Morio et al. (20100121684) in further view of Mathias et al. (20020049626).
	As per Claim 7,  Morio teaches:
	the website is a website for an enterprise  (at least: abstract)
	the first automated service comprises a website visitor listening module  (the automated service/module represent generic computing elements that perform the claimed limitations. at least fig1 and associated text)
	the second automated service comprises an IP address to entity name mapping service  (the automated service represents a generic computing element that performs the claimed limitations. at least fig1 and associated text, para 33 – ‘application …employs reverse-IP address lookup technology to identify…the name of the company to which the IP address belongs’)
	the computer implemented method is performed at a client network  (at least fig1 and associated text, para 4)

	Morio fails to teach:
	the client network, the second automated service and the customer data storage system are each located behind respective fire walls
	However, Mathias teaches computing elements located behind respective fire walls- at least para 77, 79, 142.
It would have been obvious for someone skilled in the art at the time of the filing to modify Morio’s existing features, with Mathias’s feature of the client network, the second automated service and the customer data storage system are each located behind respective fire walls, since firewalls are used within computing systems to prevent certain data access – Mathias, para 79.

Claims 3, 13 are rejected under 35 U.S.C. 103 as being unpatentable in view of Morio et al. (20100121684) in further view of Chandar (20140136613).
	As per Claims 3, 13, Morio fail to teach the claimed limitations. However, Chandar teaches:
	determining if the viewing activities correspond to a predetermined criteria threshold; when the viewing activities do not correspond to the predetermined criteria threshold, forgoing requesting the further identifying information; when the viewing activities do correspond to the predetermined criteria threshold, requesting the further identifying information.  (at least para 30 – ‘a particular content item was read if that particular content item was open on the user’s computing device for a threshold amount of time’; additional viewer data is gathered if the viewing activity exceeds a predetermined criteria – at least para 44)
It would have been obvious for someone skilled in the art at the time of the filing to modify Morio’s existing features, with Chandar’s feature of determining if the viewing activities correspond to a 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571) 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
3/25/2021